42 F.3d 1408
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph F. FUGO, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7060.
United States Court of Appeals, Federal Circuit.
Nov. 16, 1994.

Before PLAGER, Circuit Judge.
ON MOTION
ORDER
PLAGER, Circuit Judge.


1
Joseph F. Fugo moves for voluntary dismissal without prejudice to reinstatement if certain events occur.*  Fugo states that the Secretary of Veterans Affairs opposes.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Fugo's motion for voluntary dismissal is granted.


4
(2) Each side shall bear its own costs.



*
 Specifically, Fugo would like the option of seeking reinstatement if Congress enacts certain legislation or in the event that certiorari is sought and granted in Smith v. Brown, No. 93-7043 (Fed.Cir. Aug. 12, 1994).  However, it is the practice of this court to grant motions for voluntary dismissal without expressly directing that they are dismissed with or without prejudice to reinstatement